Citation Nr: 0712556	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-11 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased rating for a postoperative 
right knee disability with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to April 
1988 with approximately 3 years and 7 months of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and July 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a letter received August 25, 2003, the veteran filed a 
notice of disagreement (NOD) with the July 2003 rating 
decision.  Therefore, the increased rating claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the Agency of Original Jurisdiction (AOJ) for the issuance 
of a statement of the case (SOC) under the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of 
service connection for a left knee disorder is also remanded 
for a de novo review.  VA will notify the veteran if further 
action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  38 C.F.R. § 3.159(b)(1).  The AOJ 
should appropriately address these notice deficiencies on 
remand.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

The veteran contends that his left knee disorder is either 
the result of, or aggravated by, a direct incident of active 
service or secondarily related to his service-connected right 
knee disability.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In an April 2004 VA Form 9, the veteran stated that, although 
VA examinations were scheduled in October 2002 and June 2003, 
he never received notice of the dates and times of the 
examinations.  A review of the claims file supports the 
veteran's contentions in that there is no evidence of a 
notice letter to the veteran informing him of a date, time, 
and place to report for his VA joints examinations.  The 
veteran and his representative have requested that another VA 
joints examination be scheduled for the veteran.

On remand, the veteran should be again scheduled for a VA 
examination.  Prior to the date of the scheduled examination, 
notice shall be provided to the veteran of the date, time, 
and place of the examination and the claims file should so 
reflect.  The examiner should opine as to the nature, extent, 
and etiology of the veteran's left knee disorder, in 
particular whether it is due to or aggravated by active 
service or his service-connected right knee disability.  

As noted above, in an August 2003 letter, the appellant filed 
an NOD with regard to the denial of claim for an increased 
rating his service-connected right knee disability in a July 
2003 rating decision.  As such it requires the issuance of an 
SOC.  Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  Therefore, this case must 
be remanded for a separate SOC on the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish service connection for a 
disability as secondary to a service-
connected disability pursuant to the 
38 C.F.R. § 3.310 and Allen, supra.  The 
veteran should also be provided an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant. 

2.  After completion of the above, the 
veteran should be scheduled for a VA 
joints examination, by an appropriate 
specialist to ascertain the nature, 
extent, and etiology of the veteran's 
left knee disorder.  The veteran must be 
provided notice as to the date, time, and 
place of the scheduled examination and 
the claims file should so reflect.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his disorder and reviewing the claims 
file, the examiner should offer an 
opinion as to whether his left knee 
disorder is at least as likely as not (50 
percent or more probability) began 
during, or was aggravated, as the result 
of some incident of active service or his 
service-connected right knee disability.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3. The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notifications or refusal to report 
notice, whichever is applicable, should 
be obtained by the AOJ and associated 
with the claims folder.

4.  The AOJ should issue a statement of 
the case as to the issue of entitlement 
for an increased rating for the service-
connected postoperative right knee 
disability with degenerative joint 
disease.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The VA should 
allow the appellant and his 
representative the requisite period of 
time for a response.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



